 1 MCGREGOR W. SCOTT
   United States Attorney
 2 THOMAS M. NEWMAN
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00120-DAD-BAM

10           Plaintiff,                                   STIPULATION TO CONTINUE,
                                                          SET CHANGE OF PLEA HEARING, AND
11                            v.                          VACATE STATUS HEARING

12   FRANCISCO FERNANDEZ,

13           Defendant.

14

15
             Plaintiff, United States of America, by and through its counsel of record, the United States
16
     Attorney for the Eastern District of California, and defendant, FRANCISCO FERNANDEZ, by and
17
     through his counsel, Marina Gonzales, hereby agree and stipulate to set a change-of-plea hearing on
18
     September 16, 2019, at 10 am, and to vacate the September 9, 2019 status conference. In support
19
     thereof, the parties stipulate that:
20
             1. On June 13, 2019, a status conference was set for September 9, 2019, and time was excluded
21
                 until that date.
22
             2. The parties have executed a written agreement resolving the case, which was filed on August
23
                 29, 2019. The parties agree to set a change of plea hearing on September 16, 2019, for that
24
                 reason.
25
             3. The parties have additional issues to discuss related to discovery and agree that that the ends
26
                 of justice is served by continuing the case as set forth above outweigh the best interest of the
27
                 public and the defendant in a speedy trial, including by providing for continuity of counsel,
28

                                                           1
30
 1               and reasonable time necessary for effective trial preparation. Counsel for defendant believes

 2               that failure to grant the above-requested continuance would deny the reasonable time

 3               necessary for effective preparation, taking into account the exercise of due diligence.

 4

 5            IT IS SO STIPULATED.

 6
      Dated: September 5, 2019                                MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                       By: /s/ THOMAS NEWMAN
 9                                                         THOMAS NEWMAN
10                                                         Assistant United States Attorney

11
     Dated:                                                /s/ Marina Gonzales____
12                                                         MARINA GONZALES
                                                           Attorney for Defendant
13                                                         FRANCISCO FERNANDEZ
14

15                                                   ORDER
16            IT IS ORDERED that a change of plea hearing shall be set for September 16, 2019, at 10am and
17 the status conference set for September 9, 2019, is vacated.

18            IT IS FURTHER ORDERED THAT the period of time from September 9, through September
19 19, 2019, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv)

20 because it results from a continuance granted by the Court at defendant’s request on the basis of the

21 Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

22 public and the defendant in a speedy trial.

23
     IT IS SO ORDERED.
24
        Dated:      September 5, 2019
25                                                      UNITED STATES DISTRICT JUDGE
26
27

28

                                                          2
30
